Citation Nr: 1757071	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  14-14 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Veteran had periods of active service from August 1961 to August 1964 and December 1964 to December 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in April 2017.  A transcript of the hearing is associated with the Veteran's claims file.  At the videoconference hearing, the Veteran was granted a 60-day abeyance period for the submission of additional evidence.  38 C.F.R. § 20.709 (2017).  In May 2017, the Veteran submitted additional with a waiver of initial Agency of Original Jurisdiction review.


FINDING OF FACT

It is reasonably shown by the record that the Veteran's asthma condition had its onset during service.


CONCLUSION OF LAW

The criteria for service connection for asthma are met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303 (2017).







REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As the Board's decision to grant the Veteran's claim for service connection for asthma is completely favorable, no further action is required to comply with the duties to notify and assist in the matter.

II. Service Connection for Asthma

Service connection may be established for a disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To prevail on the issue of service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247 (1999).

After considering all information including the lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In this case the evidence establishes that the Veteran has been diagnosed with and treated for asthma by his private physician since 1991.  While no asthma diagnosis or treatment is documented during the Veteran's service, the Board observes that the Veteran's medical examination and his own report of medical history in June 1988 (near the end of his period of active service) document that the Veteran was experiencing shortness of breath.  While the Veteran testified at the April 2017 Board hearing that he was diagnosed with asthma and began receiving treatment within a few months of his retirement after being rushed to the hospital during the Thanksgiving holiday after his retirement, his medical records from December 1991 indicate that the event happened nearly three years after his retirement near the Thanksgiving holiday in 1991.  In any event, this led to the Veteran's referral to his private physician who diagnosed him with asthma in December 1991, treated him thereafter, and ultimately provided an opinion as to the etiology of the Veteran's condition.

In a May 2017 letter, the Veteran's physician stated that she had been treating the Veteran since 1991 and that at that time, the Veteran had indicated a history of initial asthma symptoms dating to his final assignment during his service between 1986 and 1989.  Consequently, she opined that it was at least as likely as not that the Veteran's current asthma and respiratory impairment symptoms started while on active duty and are related to his occupational exposures while on active duty.  As previously described, the Veteran's June 1988 examination and report of medical history confirms respiratory symptoms prior to the end of his period of service.  Therefore, the Board finds the Veteran's statements as to having experienced continuous symptoms of asthma since service to be credible, and finds that the evidence of record meets the criteria to establish service connection for asthma.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.


ORDER

Service connection for asthma is granted.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


